Citation Nr: 1032710	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  01-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease 
and degenerative joint disease, lumbar spine, with a history of 
disc herniation, status post L5-S1 diskectomy, claimed as 
secondary to service-connected disabilities of the knees and 
hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In October 2004, the Veteran testified before the undersigned at 
a Board hearing at the RO.  A transcript of that hearing is of 
record.  This matter was previously before the Board in March 
2005 and May 2009 at which times the case was remanded for 
additional evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The Veteran has claimed that his low back disability is secondary 
to service-connected disabilities of the knees and hips.  
Following the issuance of the most recent supplemental statement 
of the case in February 2009 addressing the issue on appeal, 
additional pertinent evidence has been received.  Such evidence 
consists of VA outpatient records that contain an etiological 
opinion involving the Veteran's knee, back and hip problems.  The 
RO received this evidence in May 2009 and, in turn, forwarded the 
evidence to the Board that same month.  This evidence is 
certainly pertinent to the Veteran's claim of entitlement to 
service connection for degenerative disc disease and degenerative 
joint disease, lumbar spine, with a history of disc herniation, 
status post L5-S1 diskectomy, claimed as secondary to service-
connected disabilities of the knees and hips, and was not 
accompanied by a waiver of jurisdictional review by the RO.  In 
fact, the Veteran's representative asserted in writing in July 
2010 that the appeal was not ready for Board review and that a 
remand was required so that the RO may readjudicate the claim.  

Pursuant to 38 C.F.R. § 20.1304(c) (2009), any additional 
pertinent evidence received by the Board that has not already 
been considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for initial review unless there has been a 
waiver of such referral by the claimant.  Thus, the case is 
remanded to the RO to consider the evidence and conduct any 
further development deemed appropriate.

As a side note, the basis of the Board's May 2009 remand was to 
afford the Veteran a second Board hearing as she requested.  
However, the record shows that the Veteran failed to report to a 
Board video hearing that she was scheduled to attend in July 
2010.  

While the Board regrets that yet another remand of this matter 
will further delay a final decision on appeal, the Board finds 
that a remand to the RO/AMC is necessary to ensure that all due 
process requirements are met.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the claims file, to 
include all evidence submitted after the 
February 2009 supplemental statement of the 
case, and take any development action deemed 
appropriate.  Thereafter, readjudicate the 
issue of entitlement to service connection 
for degenerative disc disease and 
degenerative joint disease, lumbar spine, 
with a history of disc herniation, status 
post L5-S1 diskectomy, claimed as secondary 
to service-connected disabilities of the 
knees and hips, in light of all of the 
evidence of record.  If the benefit sought is 
not granted, furnish the appellant and her 
representative with a supplemental statement 
of the case and afford them an opportunity to 
respond before returning the record to the 
Board for further review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

